       Case 1:19-cv-03351-VEC-RWL Document 221 Filed 01/22/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

  ____________________________________
                                      )
  AQUAVIT PHARMACEUTICALS, INC., )
                                      )
        Plaintiff,                    )
                                      )              No. 1:19-cv-03351-VEC-RWL
        v.                            )
                                      )
  U-BIO MED, INC.,                    )
  GLOBAL MEDI PRODUCTS, and           )
  NYUN SHI EUM aka NYEON-SIK EUM )
                                      )
        Defendants.                   )
  ____________________________________)


                  [PROPOSED] AMENDED CASE MANAGEMENT PLAN
                       AND REVISED DISCOVERY SCHEDULE


          Plaintiff Aquavit Pharmaceuticals, Inc. (“Aquavit”) and Defendants U-Bio Med, Inc.

 (“UBM”) and Nyun Shi Eum (“Eum”) (collectively, “Defendants”) jointly submit this [Proposed]

 Amended Case Management Plan and Revised Discovery Schedule. This submission also serves

 as the Parties’ joint status report pursuant to the original Case Management Plan [DE 130].

I. Meet and Confer

          1.    Plaintiff and Defendants have met and conferred pursuant to Fed. R. Civ. P. 16(c)

 and 26(f) for purposes on this submission.

          2.    Plaintiff and Defendants have also met and conferred regarding merits discovery

 and have resolved nearly all of the outstanding issues. The Parties would like to continue talking




 {00533869 }                                     1
         Case 1:19-cv-03351-VEC-RWL Document 221 Filed 01/22/21 Page 2 of 7




   and will advise the Court January 25, 2021 on whether they think a conference with the Court is

   necessary in order to resolve the few remaining merits discovery issues.

II. Alternative Dispute Resolution / Settlement

            1.    Settlement discussions have not taken place.

            2.    Plaintiff: Plaintiff does not wish to engage in settlement discussions at this time.

   Plaintiff will review any reasonable settlement offers presented by the Defendants. Defendants

   have not presented any settlement offers. Plaintiff needs to review and analyze additional

   discovery from Defendants in order to better understand and assess Defendants’ claims and

   Plaintiff’s damages.

            3.    Defendants: Defendants remain open to settlement discussions with Plaintiff.

   Defendants have not presented any settlement offers because Defendants have not received from

   Plaintiff substantial, meaningful discovery. Defendants will need to review and analyze the

   discovery after it is provided by Plaintiff to assess Plaintiff’s claims and Defendants’ damages in

   preparing its case and in contemplating any settlement.

            4.    The Parties agree that the use of any alternative dispute resolution mechanism will

   not stay or modify any date in this Order.

III. The Parties’ Summary of Their Claims, Defenses, and Relevant Issues:

            5.    Plaintiff has asserted claims for breach of contract, violation of the Lanham Act,

   tortious interference with business relations and prospective business relations, defamation,

   common law unfair competition, and breach of New York General Business Law §§ 349.

            6.    Defendants have denied Plaintiff’s claims and have asserted affirmative defenses

   that the EWLA agreement is invalid and unenforceable for failure of consideration, because it is

   unconscionable on its face, and because of fraud in the inducement and unilateral mistake.



   {00533869 }                                      2
         Case 1:19-cv-03351-VEC-RWL Document 221 Filed 01/22/21 Page 3 of 7




   Defendants have pending counterclaims for defamation, and in the alternative, for breach of the

   EWLA should it not be held invalid or unenforceable.

            7.    Defendants had also moved the Court to dismiss the complaint for lack of

   personal jurisdiction. That motion was denied.

            8.    Plaintiff has denied Defendants’ counterclaims and has asserted affirmative

   defenses that the EWLA is valid and enforceable, the EWLA is valid and enforceable and had

   adequate consideration, the EWLA is valid and enforceable because it is fair, reasonable, and is

   not procedurally or substantively unconscionable, the EWLA is valid and enforceable because of

   the arm’s length transaction between Plaintiff and Defendants to enter into the EWLA, the

   EWLA is enforceable because of mutuality, and Defendants’ causes of action are barred in

   whole or in part because by the doctrine of unclean hands.

            9.    The Court granted a Default Judgment against Defendant Global Medi Products

   on September 1, 2020.

IV. The Parties’ Asserted Basis of Subject Matter Jurisdiction

            10.   The parties do not dispute that the Court has subject matter jurisdiction under

   28 U.S.C. § 1331 and § 1332(a)(2).

V. Subjects on Which Discovery May Be Needed

            11.   Plaintiffs’ and Defendants’ initial disclosures set forth the subjects on which

   discovery may be needed. In addition, both sides have served discovery requests identifying

   specific items of information for production. Those productions have not been completed.

VI. Initial Disclosures

            12.   Pursuant to the Court’s order dated September 11, 2019 (DE 107), the Parties

   served initial disclosures under Fed. R. Civ. P. 26(a)(1) on September 13, 2019.



   {00533869 }                                      3
          Case 1:19-cv-03351-VEC-RWL Document 221 Filed 01/22/21 Page 4 of 7




VII. Amended Pleadings

             13.   Defendants’ pleadings have been amended. Further amendments, if any, will

    depend on what discovery shows.

VIII. Fact Discovery

             14.   Pursuant to the Case Management Plan [DE 165] dated May 21, 2020, the

    deadline for the completion of fact discovery was October 30, 2020.

             15.   Plaintiff’s and Defendants’ position is that substantial document production from

    all Parties remains to take place. For merits discovery, Plaintiff has thus far produced 1010

    documents (Bates Numbers 1114-5536) in January and July 2020 to Defendants. Plaintiff

    produced some additional documents (Bates Numbers 05537-05650) in response to the

    abbreviated discovery requests by Defendants in the contempt and sanctions proceeding.

    Defendants produced 1506 pages of documents (Bates Numbers UBM 00001-1505) in July and

    August 2019. In addition, Defendants produced over 17,000 pages of documents (Bates

    Numbers UBM 010000-027842) spanning the years 2019 and 2020, in response to Plaintiff’s

    contempt discovery requests (“abbreviated discovery requests”).

             16.   The Parties have agreed to complete their first-round document productions by

    March 1, 2021.

             17.   The Parties agree that additional round(s) of written discovery may be necessary

    after substantial first round document productions have taken place. The Parties agree for

    purposes of this Case Management Plan that any further written discovery shall be served by

    March 22, 2021 and be produced by April 7, 2021.

             18.   The Parties agree for purposes of this Case Management Plan that fact depositions

    shall be completed by May 7, 2021.



    {00533869 }                                     4
        Case 1:19-cv-03351-VEC-RWL Document 221 Filed 01/22/21 Page 5 of 7




           19.   The Parties agree and jointly propose at this time that the deadline for the

  completion of fact discovery should be extended to May 21, 2021.

           20.   The Parties agree for purposes of this Case Management Plan that requests for

  admission shall be served by May 28, 2021.

           21.   The parties are to conduct discovery in accordance with the Federal Rules of Civil

  Procedure and the Local Rules of the Southern District of New York. The interim fact discovery

  deadlines may be altered by the parties on consent without application to the Court, provided that

  the parties meet the deadline for completing fact discovery.

IX. Expert Discovery

           22.   Plaintiff anticipates using one or more testifying experts.

           23.   Defendants have not decided whether they will present a testifying expert at trial.

           24.   Defendants propose that expert discovery shall be completed by July 30, 2021.

  Plaintiff proposes that expert discovery shall be completed by June 30, 2021.

           25.   Defendants propose that by July 16, 2021, and Plaintiff proposes that by June 1,

  2021, the parties shall meet and confer on a schedule for expert disclosures, including reports,

  production of underlying documents, and depositions, provided that (i) expert report(s) of the

  party with the burden of proof shall be due before those of the opposing party’s expert(s); and

  (ii) all expert discovery shall be completed by the date set forth above.

X. Electronic Discovery and Preservation of Documents and Information

           26.   The Parties submitted and the Court ordered a Discovery Plan that addresses

  electronic discovery.

XI. Anticipated Motions

           27.   The Parties may file summary judgment motions and discovery motions as

  necessary.

  {00533869 }                                      5
          Case 1:19-cv-03351-VEC-RWL Document 221 Filed 01/22/21 Page 6 of 7




XII. Summary Judgment Motions

             28.    No less than 30 days before a party intends to file a summary judgment motion,

    and in no event later than the close of discovery, the party shall notify this Court, and the District

    Judge, that it intends to move for summary judgment and, if required by the District Judge’s

    Individual Practices, request a pre-motion conference.

             29.    If pre-motion clearance has been obtained from the District Judge when required,

    summary judgment motions must be filed no later than 30 days following the close of all

    discovery if no date was set by the District Judge or, if a date was set by the District Judge, in

    accordance with the schedule set by the District Judge. If no pre-motion conference is required,

    summary judgment motions must be filed no later than 30 days following the close of discovery.

             30.    Any summary judgment motion must comply with the Federal Rules of Civil

    Procedure, the Local Rules of this District, and the Individual Practices of the District Judge to

    whom the case is assigned.

XIII. Pretrial Submissions

             31.    The parties shall submit a joint proposed pretrial order and any required

    accompanying submissions 30 days after decision on the summary judgment motion(s), or, if no

    summary judgment motion is made, 30 days after the close of all discovery.

XIV. Trial

             32.    The case is not to be tried to a jury.

             33.    Plaintiff anticipates that this case will require 3 days of trial. Defendants

    anticipate that this case will require 3 days of trial.

XV. Status Conference

             34.    The Parties are prepared to discuss any matter relating to this proposed amended

    schedule at a status conference with the Court.

    {00533869 }                                         6
      Case 1:19-cv-03351-VEC-RWL Document 221 Filed 01/22/21 Page 7 of 7




 DATE: _____________________________       SO ORDERED.

                                           _____________________________________
                                           ROBERT W. LEHBURGER
                                           UNITED STATES MAGISTRATE JUDGE


 By: /s/ Daniel J. Nevrivy__________       By: /s/ Thomas J. Vetter_________
 Daniel J. Nevrivy                         Thomas J. Vetter (TV 0364)
 (admitted pro hac vice)                   LUCAS & MERCANTI, LLP
 Nevrivy Patent Law Group P.L.L.C.         30 Broad Street
 1000 Potomac Street, NW                   New York, NY 10004
 Suite 200                                 tvetter@lmiplaw.com
 Washington, D.C. 20007                    (212) 661-8000
 dnevrivy@nevrivylaw.com                   Counsel for U-Bio Med, Inc. and
 202-650-6905                              Nyeon-Sik Eum
 Counsel for Plaintiff




{00533869 }                            7
